Citation Nr: 0415830	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-15 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for scar, forehead, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for residuals, 
head trauma with headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

The matter of entitlement to an increased rating for scar, 
forehead, currently evaluated as 10 percent disabling, comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2000 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The matter of entitlement to an increased rating for 
residuals, head trauma with headaches, currently evaluated as 
10 percent disabling, comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Board notes that the veteran perfected an appeal 
regarding the issue of whether new and material evidence to 
reopen a claim for a right wrist disability has been 
submitted in November 2001.  The RO issued a supplemental 
statement of the case in February 2002.  There is no evidence 
in the claims folder that this issue has been addressed by 
the Board or dropped by the veteran.  This matter is referred 
to the RO for the appropriate development.  

Accordingly, the only matters currently before the Board are 
the issues of entitlement to an increased rating for scar, 
forehead, currently evaluated as 10 percent disabling and 
entitlement to an increased initial rating for residuals, 
head trauma with headaches, currently evaluated as 10 percent 
disabling.  However, the issue of entitlement to an increased 
initial rating for residuals, head trauma with headaches is 
addressed in the REMAND portion of the decision, below.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's forehead scar measures 1cm.  There is no 
ulceration or breakdown of the skin.  The scar is not 
adherent to the right eyebrow.  The texture of the scar is 
smooth.  There is no elevation, depression, inflammation, 
edema or keloid formation.  The color is normal and there is 
no limitation of function by the scar.


CONCLUSION OF LAW

The criteria for increased disability rating for a forehead 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 
7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of June 2000, February 2003 and June 2003 RO 
decisions and a June 2003 statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, in 
January 2003, the RO sent the veteran a letter, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the June 2003 
statement of the case included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) division on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Accordingly, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, as well as VA 
treatment and private treatment records, secured two 
examinations, and scheduled a regional hearing.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran was granted service connection for a wound, 
laceration forehead, healed with concussion, rated as 
noncompensable, by means of a January 1955 rating action.  
The veteran did not present a notice of disagreement with 
this rating action.

The veteran submitted a claim for an increased rating for his 
wound, healed laceration of the forehead in April 2000.  The 
veteran was asked to submit medical evidence regarding an 
increase in severity of his forehead scar.  When the veteran 
failed to respond, the RO denied his claim for an increased 
rating in June 2000.

The veteran submitted an additional claim for an increased 
rating for his forehead laceration in December 2000 and was 
scheduled for a February 2001 examination.  The veteran was 
awarded an increase to 10 percent disabling by means of a 
February 2003 rating action, effective January 10, 2001.  The 
veteran presented an April 2003 notice disagreement asserting 
that the RO did not take into account the pain, suffering and 
headaches he has undergone over the years.  The RO revisited 
the matter in June 2003 and continued the 10 percent 
disability rating for the forehead scar, effective April 10, 
2000 because the veteran reopened his claim before the June 
2000 denial was final.  The veteran was also assigned a 
separate 10 percent evaluating for the subjective complaint 
of headaches due to head trauma.  The veteran perfected his 
appeal of the evaluation of the service-connected scar of the 
forehead currently evaluated as 10 percent disabling, in June 
2003.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, prior to August 30, 
2002, the Board may apply only the previous version of the 
rating criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The veteran submitted to an additional VA examination in 
January 2003.  Moreover, the veteran was notified of the 
changes to the rating criteria in the June 2003 supplemental 
statement of the case.  Accordingly, the Board may consider 
each version of the regulations without prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  Under Code 7800, disfiguring 
scar of the head, face, or neck warrants a 10 percent rating 
if the disability is moderate and disfiguring.  A 30 percent 
rating is warranted when disability is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 10 percent 
evaluation is assigned when the disability has one 
characteristic of disfigurement.  The next higher rating of 
30 percent is awarded when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  

A 10 percent rating is assigned for a scar on other than the 
head, face, or neck, that are deep (associated with 
underlying soft tissue damage) or that cause limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.), 
under Code 7801.  A 20 percent rating is award if the area or 
areas exceeds 12 square inches (77 sq. cm.). Code 7801. 

 If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating.  Code 7803.  
Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating.  
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part.  Code 7805.

The forehead scar is currently rated as 10 percent disabling 
under Code 7804. The Board finds that the overall disability 
picture does not more closely approximate the criteria for a 
higher disability rating under any diagnostic code version.  
38 C.F.R.  § 4.7.  The veteran submitted for a February 2001 
examination.  The Board notes that a November 2001 addendum 
is also part of the claims folder in order to clarify some of 
the language in the February 2001 examination report.  
Subjective complaints included pain in the right temple are 
with occasional tingling. Examination reveals a 1-cm. long 
scar on the right side of the forehead, in line with the 
creases of the forehead.  However, the veteran denied 
experiencing numbness or any radiation of the pain to other 
areas of the face and neck or ulcerations or breakdown in the 
area of the scar.  Objective findings included a 1-cm. long 
scar, minimally disfiguring, lateral to the edge of the right 
eyebrow but not adherent with smooth texture.  Some 
tenderness was noted on touching the area surrounding the 
scar.  There was no evidence of any associated disabling 
symptomatology.  There was no breakdown or ulceration of the 
skin, depression or elevation of the scar and no underlying 
tissue loss.  Additionally, there was no presence of edema, 
inflammation or keloid.  The color of the scar was normal and 
there was no limitation of motion due to the scar.  The 
examiner's diagnosis was "minimally disfiguring scar of the 
right temple."

Following the amendments to the regulations, the veteran 
reported for an additional examination in January 2003.  
Subjective complaints included pain in the right temple with 
occasional tingling.  However, the veteran denied numbness, 
radiation of pain, ulcerations or breakdowns and any other 
injuries to the area.  Objective findings included a 1-cm. 
long scar on the right side of the forehead.  There was some 
tenderness upon touch but no tingling.  The scar was lateral 
to the edge of the right eyebrow and not adhering. The color 
and texture were normal and there were no breakdowns or 
ulcerations of the skin.  The scar was not depressed or 
elevated and there was no underlying tissue loss.  Edema, 
inflammation and keloid were absent and the scar did not 
limit the veteran's function in any way.  The examiner's 
diagnosis was "minimally disfiguring 1-cm scar of the right 
temple."

The Board finds in this case that the preponderance of the 
evidence is against a disability rating greater than 10 
percent. 38 C.F.R. § 4.3.  The veteran's reported disabling 
symptomatology includes pain and tenderness in the right 
temple. Objectively, scarring is characterized "minimally 
disfiguring" and is measured as 1-cm. in length.  There is 
no evidence of instability, associated limitation of function 
or underlying tissue damage.  Thus, there is no basis for 
finding that the overall disability picture warrants an 
increased rating under either version of the potentially 
applicable diagnostic codes.  Id.



ORDER

A disability rating greater than 10 percent for a forehead 
scar is denied.



REMAND

The veteran is seeking an increased initial disability rating 
for his service connected residual, head trauma with 
headaches, currently rated as 10 percent disabling.  The 
veteran presented an August 2003 notice of disagreement 
regarding the June 2003 award of service connection for 
residuals of head trauma with headaches with an evaluation of 
10 percent disabling.  The veteran perfected his appeal in 
January 2004.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received any VCAA 
letter regarding the requirements to substantiate a claim for 
an increased initial rating for residual, head trauma with 
headaches.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran and his representative of the 
requirements of the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate a claim for an increased 
initial disability rating for residuals, 
head trauma with headaches, and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The notice to the 
veteran should comply with 38 U.S.C.A. § 
5103, Quartuccio v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2.  The RO should inquire as to whether 
the veteran has an additional or recent 
treatment records regarding treatment for 
his residuals, head trauma with headaches 
that are not currently part of the 
record.

3.  Following this additional 
development, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



